928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Althinia HUNT,v.UNIVERSITY OF MARYLAND MEDICAL SYSTEM, Fred Bank, Kevin S.Ferencz, Wolfgang J. Mergner, James Resau, ElsieS. Trapp, Thomas Liszewski, Alfred Fick,Defendants-Appellees.
No. 90-2232.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-1580-JFM)
Althinia Hunt, appellant pro se.
Peter David Guattery, Whiteford, Taylor & Preston, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Althinia Hunt appeals the district court's grant of defendants' motion to dismiss her Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq action.  Hunt filed a motion for reconsideration after the district court entered final judgment.  Since this motion was filed and served within ten days of final judgment and calls into question the correctness of the judgment, it is considered a Fed.R.Civ.P. 59 motion.    Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  Because a Rule 59 motion nullifies Hunt's notice of appeal, Fed.R.App.P. 4(a)(4), and her motion is still pending before the district court, we must deny her motion for appointment of counsel and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


2
DISMISSED.